t c memo united_states tax_court paul r peete petitioner v commissioner of internal revenue respondent docket no filed date paul r peete pro_se jean song for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 a of dollar_figure after 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the year in issue and all rule references are to the tax_court rules_of_practice and procedure concessions the sole issue for decision is whether petitioner is liable for the penalty we hold that he is liable findings_of_fact some of the facts have been stipulated the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioner resided in gardena california at the time his petition was filed on schedule c profit or loss from business of his form_1040 u s individual_income_tax_return petitioner claimed a business loss of dollar_figure for a principal business or profession listed as marketing sales the loss comprised the following claimed expenses dollar_figure for advertising dollar_figure for car and truck expenses dollar_figure for depreciation and sec_179 expense deduction dollar_figure for mortgage expenses dollar_figure for travel dollar_figure for meals and entertainment and dollar_figure for other expenses the other claimed expenses included dollar_figure for donations at bible college dollar_figure for repairs service dollar_figure for tax preparation fees dollar_figure for 2in a stipulation of settled issues petitioner conceded that he is liable for interest_income of dollar_figure and a taxable_distribution of dollar_figure and that he is not entitled to schedule c profit or loss from business_expenses of dollar_figure on brief respondent concedes that petitioner is not subject_to the percent additional tax of dollar_figure for early distribution under sec_72 the remaining adjustments contained in the notice_of_deficiency are computational in nature and will be resolved by the parties in the rule computation financial planning dollar_figure for cell phone dollar_figure for parking dollar_figure for professional business_expenses dollar_figure for prospecting green fees and dollar_figure for teaching expenses petitioner reported tax_liability of dollar_figure on his return petitioner’s occupation is listed on the return as serv tech and the majority of his reported wage salaries tips etc income for the year was from lucent technologies elray wise of e w holding co is listed as the paid preparer of the tax_return respondent issued to petitioner a notice_of_deficiency dated date for the taxable_year respondent determined that petitioner’s corrected tax_liability was dollar_figure and that he was liable for additional tax of dollar_figure under sec_72 one of respondent’s determinations was that petitioner was not entitled to the claimed schedule c expenses respondent calculated that the underpayment_of_tax attributable to the disallowed schedule c expenses was dollar_figure finally respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 of percent of the underpayment attributable to the disallowed schedule c expenses petitioner timely filed a petition to this court seeking a redetermination 3the evidence in the record indicates that robin manasseh who worked for e w holding co actually prepared petitioner’s tax_return the trial in this case was held on date at the conclusion of the trial the court ordered respondent to file a brief and then allowed petitioner until date to file an answering brief respondent timely filed a brief however petitioner failed to file an answering brief opinion the issue for decision is whether petitioner is liable for the accuracy-related_penalty on the underpayment_of_tax attributable to the disallowed schedule c loss petitioner’s position is that he is not liable for the penalty because he relied on the advice of his tax_return_preparer sec_6662 imposes a penalty of percent of the portion of the underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 b and an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 and the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that part sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs under sec_7491 the commissioner must come forward with sufficient evidence to show that a penalty is appropriate 116_tc_438 however the commissioner does not bear the burden_of_proof as to a penalty and once the initial burden of production is met the taxpayer must come forward with sufficient evidence to establish that the addition_to_tax does not apply id pincite petitioner reported a tax_liability of dollar_figure on his tax_return respondent determined that petitioner’s corrected tax_liability including additional tax under sec_72 was dollar_figure respondent calculated that dollar_figure of the corrected tax_liability was attributable to the schedule c loss which petitioner has conceded he is not entitled to deduct thus respondent has satisfied the burden of showing that the accuracy- related penalty is appropriate because the understatement_of_tax exceeds the greater of percent of the tax required to be shown on the return or dollar_figure in order to avoid imposition of the sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 the evidence in the record indicates that the examination in this case commenced after date 5the computational adjustments to petitioner’s return continued penalty petitioner must establish that he had reasonable_cause and acted in good_faith with respect to the claimed schedule c loss the general_rule is that taxpayers have a duty to file complete and accurate tax returns and cannot avoid the duty by placing responsibility with an agent 469_us_241 88_tc_654 however in limited situations the good_faith reliance on the advice of an independent competent professional in the preparation of the tax_return can satisfy the reasonable_cause and good_faith exception united_states v boyle supra pincite 94_tc_473 the reliance must be reasonable in good_faith and based on full disclosure united_states v boyle supra pincite- weis v commissioner supra petitioner testified that the activity reported on schedule c was related to a pyramid scheme run by the tax people petitioner testified that he was recruited by participants in the scheme and attended a seminar describing the activity petitioner initially invested dollar_figure and then paid dollar_figure per month to participate in the activity the only way for petitioner to accumulate money was if he recruited other people to join the continued are relatively minor in amount and do not impact the finding that there was a substantial_understatement_of_income_tax activity petitioner’s business activities consisted of meeting with people and trying to recruit them into the activity petitioner testified that his tax_return_preparer robin manasseh ms manasseh introduced him to the scheme and told him that he could deduct expenses related to recruiting other individuals after getting involved petitioner testified that he discovered that ms manasseh was being investigated and that she informed petitioner to stop trying to recruit people until the investigation was finished petitioner had difficulty explaining how the various items constituting the schedule c loss related to a business activity he testified that he did not know of any advertising expenses that he had absolutely no idea what the dollar_figure reported as depreciation related to that he did not know what the dollar_figure in repair service expenses related to and that he did not make any gifts to charities other than those listed on other parts of his tax_return he testified that he claimed expenses related to playing golf and meals on the basis of the advice of ms manasseh petitioner acknowledged that it occurred to him that this may have been too good to be true and that he did not take steps to investigate what he was told other than trusting the judgment of ms manasseh petitioner also acknowledged a large part of food expenses were for meals that he had by himself and that the hospital visits were in connection with his position as a reverend petitioner was open and candid at trial regarding his involvement in the pyramid scheme unfortunately for petitioner his own testimony clearly establishes that he did not have reasonable_cause and did not act in good_faith in claiming the schedule c loss petitioner was unaware of certain items claimed as expenses on the return he knew that some of the claimed deductions were too good to be true and he failed to investigate the appropriateness of the claimed deductions after learning that his tax_return_preparer was being investigated in connection with the same activity petitioner failed to call ms manasseh or any other witnesses at trial to corroborate his claim of good_faith reliance and his testimony indicates that he did not rely on the advice of an independent competent tax professional accordingly we hold that petitioner is liable for the accuracy- related penalty decision will be entered under rule
